               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION

                                NO. 5:19-CR-00412-D

UNITED STATES OF AMERICA

             v.

JAMES LEE WATKINS

                             FINAL ORDER OF FORFEITURE

      WHEREAS, on January 7, 2021, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853(a), upon the defendant's plea

of guilty to an offense in violation of 21 U.S.C. § 841(a)(l), and further evidence of

record and as presented by the Government, the following property was forfeited to

the United States, to wit:

      a)    $1,746.00 in United States Currency seized, and

      b)    $1,500.00, which represents proceeds that the defendant personally
            obtained directly or indirectly as a result of the said offenses, and for
            which the United States may forfeit substitute assets pursuant to 21
            u.s.c. § 853(p).
      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between January 9,

2021, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty of

Maritime Claims and Asset Forfeiture Actions, and said published notice advised all

third parties of their right to petition the court within sixty (60) days from the first

day of the publication date for a hearing to adjudicate the validity of their alleged

legal interest in the forfeited property;

                                            1


        Case 5:19-cr-00412-D Document 69 Filed 04/16/21 Page 1 of 2
      . AND WHEREAS, it appears from the record that no claims, contested or

.otherwise, have been filed for any of the subject property described in this Court's

January 7, 2021 Preliminary Order of Forfeiture, other than those specifically

mentioned herein.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

       1.       That the subject currency listed in the January 7, 2021 Preliminary

Order of Forfeiture is hereby forfeited to the United States. The United States

Marshal's Service is directed to dispose of the property according to law.

       2.       That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

$1,500.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

       3.       That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part.

       4.       That any and all forfeited funds shall be deposited by the United States

Department of Justice or the United States Department of Treasury as soon as

located or recovered into the Department of Justice's Assets Forfeiture Fund or the

Department of Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

       SO ORDERED t h i s ~ day of          jl.f>r-t' (   , 2021.



                                          J   ES C. DEVER III
                                          United States District Judge




            Case 5:19-cr-00412-D Document 69 Filed 04/16/21 Page 2 of 2
